Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-199361, filed on October 13, 2017.

Status of Claims 
This office action for the 16/753693 application is in response to the communications filed April 03, 2022. 
Claims 1-10 were initially submitted April 03, 2022. 
Claims 1-10 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of generates an analysis result according to a request of a user on a basis of first biological information about a tear, an eyeball, a line of sight, or opening/closing of an eyelid obtained using a contact lens. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “[a] biological information processing apparatus”, “a generating section that”, and “an output section that outputs the analysis result generated by the generating section to an external apparatus”, a generating section that generates an analysis result according to a request of a user on a basis of first biological information about a tear, an eyeball, a line of sight, or opening/closing of an eyelid obtained using a contact lens and an output section that outputs the analysis result generated by the generating section to an external apparatus in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“an output section that outputs the analysis result generated by the generating section to an external apparatus” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “[a] biological information processing apparatus” and “a generating section that”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“an output section that outputs the analysis result generated by the generating section to an external apparatus” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first biological information includes information about a component of the tear, a blood vessel in the eyeball, an intraocular pressure, the line of sight, or the opening/closing of the eyelid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the request comprises management of performance or a condition of the user based on the first biological information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the request comprises a proposal of a training menu, a food menu, or a nutrition menu of the user based on the first biological information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the request comprises a notice of presence/absence of a symptom of a disease of the user based on the first biological information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“generates, when the first biological information satisfies a predetermined condition, a control signal for notifying thereof” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the generating section” and “the output section outputs the control signal generated by the generating section to the external apparatus” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the output section outputs the control signal generated by the generating section to the external apparatus” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the generating section”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“the output section outputs the control signal generated by the generating section to the external apparatus” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further generates an advice according to the request on the basis of the first biological information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the generating section” and “the output section outputs the advice generated by the generating section to the external apparatus” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the output section outputs the advice generated by the generating section to the external apparatus” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the generating section”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“the output section outputs the advice generated by the generating section to the external apparatus” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“generates the analysis result on a basis of the first biological information and second biological information obtained using a wearable apparatus worn by the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the generating section” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the generating section”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the second biological information includes information about a brain wave, a pulse, body temperature, sweat, or a posture” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further generates an advice according to the request on the basis of the first biological information and the second biological information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the generating section” and “the output section outputs the advice generated by the generating section to the external apparatus” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the output section outputs the advice generated by the generating section to the external apparatus” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the generating section”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“the output section outputs the advice generated by the generating section to the external apparatus” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeedi et al. (US 2014/0088372; herein referred to as Saeedi). 
As per claim 1, 
Saeedi discloses a biological information processing apparatus comprising: a generating section that generates an analysis result according to a request of a user on a basis of first biological information about a tear, an eyeball, a line of sight, or opening/closing of an eyelid obtained using a contact lens:
(Paragraphs [0015], [0037], [0045] and [0047] of Saeedi. The teaching describes a system for measuring biological material such as cholesterol and glucose from a tear. Cholesterol is present in human eyes and tears. Apparatus, systems and methods disclosed herein relate to contact lenses that facilitate collection and/or processing of information. The contact lens collects information from the body of the wearer of the contact lens (via sensors) and an analysis component performs statistical analysis on the collected information. Because the wearer knows that the contact lens is collecting their information, this is construed as a request to collect that information. The contact lens 102 can include a substrate 114, sensors 106, 108, 110, 112, sensor circuitry 128 and communication component 122. Glucose sensor 106 and cholesterol sensor 108 can be amperometric electrochemical sensors that detect the presence and/or concentration of glucose and cholesterol, respectively.) 
Saeedi further discloses an output section that outputs the analysis result generated by the generating section to an external apparatus:
(Paragraph [0085] and Figure 1 of Saeedi. The teaching describes communication component 122 of contact lens 102 can transmit information to the device 118 based on the information 120 sensed by the sensors 106, 108, 110, 112.)
As per claim 2, 
Saeedi discloses the limitations of claim 1. 
Saeedi further discloses wherein the first biological information includes information about a component of the tear, a blood vessel in the eyeball, an intraocular pressure, the line of sight, or the opening/closing of the eyelid:
(Paragraphs [0015], [0037], [0045] and [0047] of Saeedi. The teaching describes a system for measuring biological material such as cholesterol and glucose from a tear. Cholesterol is present in human eyes and tears. Apparatus, systems and methods disclosed herein relate to contact lenses that facilitate collection and/or processing of information. The contact lens collects information from the body of the wearer of the contact lens (via sensors) and an analysis component performs statistical analysis on the collected information. Because the wearer knows that the contact lens is collecting their information, this is construed as a request to collect that information. The contact lens 102 can include a substrate 114, sensors 106, 108, 110, 112, sensor circuitry 128 and communication component 122. Glucose sensor 106 and cholesterol sensor 108 can be amperometric electrochemical sensors that detect the presence and/or concentration of glucose and cholesterol, respectively.)
As per claim 3, 
Saeedi discloses the limitations of claim 1.
Saeedi further discloses wherein the request comprises management of performance or a condition of the user based on the first biological information:
(Paragraph [0089] of Saeedi. The teaching describes that the transmission can be to an analysis component configured to perform statistical analysis of the information. In various aspects, statistical analysis can include regression analysis employing the information indicative of sensed features, information about general health feelings, predictions or inferences associated with a health condition of the wearer of the contact lens, determining average values, percentages, measures of variation associated with the sensed features and the like. This information is resultant of a request for the patient to wear the contact lens and manage the performance or condition of the user.)
As per claim 4, 
Saeedi discloses the limitations of claim 1. 
Saeedi further discloses wherein the request comprises a proposal of a training menu, a food menu, or a nutrition menu of the user based on the first biological information:
(Paragraph [0086] of Saeedi. The teaching describes that the communication component 122 of contact lens 102 can receive statistical information 130 from the analysis component 132. The statistical information 130 can include, but is not limited to, a prediction or forecast regarding impending symptoms or medical condition, recommendations regarding nutritional intake, recommendation to schedule an appointment with a medical provider and/or identification of stores that can provide dietary choices suitable for the needs of the wearer of the contact lens 102)
As per claim 5, 
Saeedi discloses the limitations of claim 1. 
Saeedi further discloses wherein the request comprises a notice of presence/absence of a symptom of a disease of the user based on the first biological information:
(Paragraphs [0085] and [0086] of Saeedi. The teaching describes that the communication component 122 can transmit information identifying nearby hospitals or clinics if the sensors 106, 108, 110, 112 measure severely abnormal glucose, cholesterol, pH and/or temperature levels. The communication component 122 of contact lens 102 can receive statistical information 130 from the analysis component 132. The statistical information 130 can include, but is not limited to, a prediction or forecast regarding impending symptoms or medical condition)
As per claim 6, 
Saeedi discloses the limitations of claim 5. 
Saeedi further discloses wherein the generating section generates, when the first biological information satisfies a predetermined condition, a control signal for notifying thereof and the output section outputs the control signal generated by the generating section to the external apparatus:
(Paragraphs [0085] and [0086] of Saeedi. The teaching describes that the communication component 122 can transmit information identifying nearby hospitals or clinics if the sensors 106, 108, 110, 112 measure severely abnormal glucose, cholesterol, pH and/or temperature levels. The communication component 122 of contact lens 102 can receive statistical information 130 from the analysis component 132. The statistical information 130 can include, but is not limited to, a prediction or forecast regarding impending symptoms or medical condition)
As per claim 7, 
Saeedi discloses the limitations of claim 1. 
Saeedi further teaches wherein the generating section further generates an advice according to the request on the basis of the first biological information and the output section outputs the advice generated by the generating section to the external apparatus:
(Paragraph [0086] of Saeedi. The teaching describes the communication component 122 of contact lens 102 can receive statistical information 130 from the analysis component 132. The statistical information 130 can include recommendation to schedule an appointment with a medical provider.)
As per claim 8, 
Saeedi discloses the limitations of claim 1. 
Saeedi further discloses wherein the generating section generates the analysis result on a basis of the first biological information and second biological information obtained using a wearable apparatus worn by the user:
(Paragraphs [0015], [0037], [0045] and [0047] of Saeedi. The teaching describes a system for measuring biological material such as cholesterol and glucose from a tear. Cholesterol is present in human eyes and tears. Apparatus, systems and methods disclosed herein relate to contact lenses that facilitate collection and/or processing of information. The contact lens collects information from the body of the wearer of the contact lens (via sensors) and an analysis component performs statistical analysis on the collected information. Because the wearer knows that the contact lens is collecting their information, this is construed as a request to collect that information. The contact lens 102 can include a substrate 114, sensors 106, 108, 110, 112, sensor circuitry 128 and communication component 122. Glucose sensor 106 and cholesterol sensor 108 can be amperometric electrochemical sensors that detect the presence and/or concentration of glucose and cholesterol, respectively.)
(Paragraph [0067] of Saeedi. The teaching describes concentration/level comparison component 402 can compare received cholesterol information 202, glucose information 204, temperature information 208 and/or pH level information 206 with biological features information stored at data storage 412. In some aspects, the biological features information can include tables, charts and/or graphs detailing various constants/values for cholesterol, glucose, temperature and/or pH level for adults or customized for the wearer of the contact lens 102. The biological features information can also include information corresponding to the different values indicating whether a value/level is too high, too low or optimal.)
As per claim 10, 
Saeedi discloses the limitations of claim 8. 
Saeedi further discloses wherein the generating section further generates an advice according to the request on the basis of the first biological information and the second biological information and the output section outputs the advice generated by the generating section to the external apparatus:
(Paragraph [0067] of Saeedi. The teaching describes concentration/level comparison component 402 can compare received cholesterol information 202, glucose information 204, temperature information 208 and/or pH level information 206 with biological features information stored at data storage 412. In some aspects, the biological features information can include tables, charts and/or graphs detailing various constants/values for cholesterol, glucose, temperature and/or pH level for adults or customized for the wearer of the contact lens 102. The biological features information can also include information corresponding to the different values indicating whether a value/level is too high, too low or optimal.)
(Paragraph [0086] of Saeedi. The teaching describes the communication component 122 of contact lens 102 can receive statistical information 130 from the analysis component 132. The statistical information 130 can include recommendation to schedule an appointment with a medical provider.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saeedi in view of Ho et al. (US 2014/0194708; herein referred to as Ho). 
As per claim 9, 
Saeedi discloses the limitations of claim 8. 
Saeedi does not explicitly teach wherein the second biological information includes information about a brain wave, a pulse, body temperature, sweat, or a posture:
However Ho teaches wherein the second biological information includes information about a brain wave, a pulse, body temperature, sweat, or a posture:
(Paragraph [0016] of Ho. The teaching describes a contact lens can include a substrate that forms at least part of a body of the contact lens and a pulse oximetry sensor located on or within the substrate that detects information associated with at least one of blood oxygen content or pulse rate of a wearer of the contact lens. The pulse oximetry sensor comprises one or more light emitting diodes that illuminate one or more blood vessels of at least one of a region of an eye or an eyelid, and a detector that receives light reflected from the blood vessel(s) and generates the information)
It would have been obvious to one of ordinary skill in the art before the time of filing to exchange the glucose and cholesterol measuring capability of Saeedi with the pulse sensor of Ho. Saeedi has been shown to disclose a contact lens to measure biological values of its wearer, however this biological value does not include a pulse of the patient. Ho discloses that contact lenses which can measure the biological value of pulse was known in the prior art. One of ordinary skill in the art could have substituted one known element from Saeedi with another known element from Ho and the results of this substitution would have been predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686